In a proceeding pursuant to SCPA 2110 to fix attorney’s fees, (1) Ada Turkish appeals from so much of an order of the Surrogate’s Court, Kings County, entered October 27, 1977, as vacated her interrogatories and (2) petitioner cross-appeals from so much of the same order as precluded it from taking the deposition of Ada Turkish. Order affirmed, without costs or *999disbursements. There is no merit to either party’s appeal. They should proceed to a determination of the proceeding without engaging in dilatory tactics. Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.